        Case 3:19-cv-01817-WIA Document 33 Filed 06/09/21 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 KIMBERLY LISHMAN,                         )    CIVIL NO. 3:19-CV-1817
              Plaintiff                    )
                                           )
       v.                                  )
                                           )
 AMERICON GENERAL                          )    (ARBUCKLE, M.J.)
 CONTRACTORS INC.,                         )
             Defendant                     )

                           MEMORANDUM OPINION

I.    INTRODUCTION

      Kimberly Lishman (“Plaintiff”), now a pro se litigant, brought suit seeking

damages for alleged violations of the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12101 et seq. In her Complaint, Plaintiff identifies herself as a recovering

opiate addict who participates in an opiate maintenance program. She alleges that,

due to her status as a recovering addict and participation in an opiate maintenance

program, Defendant Americon General Contractors, Inc. (“Defendant”) refused to

hire her for a housekeeping position.

      This matter is before me, upon consent of the parties pursuant to 28 U.S.C.

§ 636(c) and Rule 73 of the Federal Rules of Civil Procedure. (Doc. 18).

      Presently before the Court is Defendant’s Motion to Dismiss for Lack of

Prosecution. (Doc. 29). For the reasons explained below, Defendant’s Motion is

GRANTED.



                                        Page 1 of 9
        Case 3:19-cv-01817-WIA Document 33 Filed 06/09/21 Page 2 of 9




II.   BACKGROUND & PROCEDURAL HISTORY

      According to her Complaint, Plaintiff was interviewed by Defendant’s

Manager, Richard Keagle (“Keagle”), for a Housekeeper position with Defendant

on May 23, 2019. (Doc. 1, ¶ 13). During the interview, Keagle questioned Plaintiff

about her prior drug use and Plaintiff admitted she was a recovering opiate addict.

(Doc. 1, ¶¶ 14-15). The interview continued and Keagle explained the

responsibilities of the job and the hours of the position. (Doc. 1, ¶ 16). At the end of

the interview, Keagle gave Plaintiff an “Americon New Employee Training Program

(Housekeeping)” and other training materials. (Doc. 1, ¶¶ 17-18). These documents

further described the requirements for the position. (Doc. 1, ¶ 18). Close to the end

of the interview, Keagle asked one more question, whether Plaintiff was enrolled in

any opiate maintenance programs like a Suboxone1 or Methadone maintenance

program. (Doc. 1, ¶¶ 18-19). Plaintiff admitted she was in a Suboxone maintenance

program and Keagle responded that he could not offer Plaintiff a job because “Kenny

[Defendant’s President] doesn’t hire people who take Suboxone.” (Doc. 1, ¶¶ 20-

21). Several weeks after the interview, after Keagle was informed that Plaintiff




1
 Suboxone is a mix of buprenorphine and naloxone “used to treat adults who are
addicted to (dependent on) opioid drugs (either prescription or illegal) as part of a
complete treatment program that also includes counseling and behavioral therapy.”
For opioid dependence: SUBOXONE® (buprenorphine and naloxone) Sublingual
Film (CIII), SUBOXONE, https://www.suboxone.com/ (last visited Feb. 11, 2021).

                                         Page 2 of 9
             Case 3:19-cv-01817-WIA Document 33 Filed 06/09/21 Page 3 of 9




retained counsel, he contacted Plaintiff for a new interview, which Plaintiff declined.

(Doc. 1, ¶ 22, n. 1).

        On October 21, 2019, Plaintiff filed a counseled Complaint (Doc. 1), alleging

Defendant violated the ADA. (Doc. 1, ¶ 9). As relief, Plaintiff seeks: (1) monetary

damages, including punitive damages; (2) attorneys’ fees and expenses and; (3) other

equitable relief the Court deems just. (Doc. 1, p. 7). Plaintiff also demands a jury

trial. Id.

        On July 9, 2020, Plaintiff’s counsel sought leave to withdraw his appearance.

(Doc. 22). The Court directed Plaintiff to respond to her counsel’s motion on or

before August 28, 2020. (Doc. 24). Plaintiff did not filed a response. On September

11, 2020, the Court granted Plaintiff’s counsel’s motion to withdraw. (Doc. 25).

        After Plaintiff’s counsel’s Motion to withdraw was granted, Plaintiff was

given the opportunity to find new counsel. (Doc. 25). No new counsel has entered

an appearance. On October 5, 2020, the Court held a telephone conference to discuss

the status of the case. (Doc. 26). Plaintiff did not appear. Plaintiff was reached via

telephone on October 7, 2020 by the court’s staff, but Plaintiff stated she did not

wish to proceed with the case. (Doc. 28). Plaintiff was given until November 6, 2020

to file a Notice of Dismissal. (Doc. 28). Plaintiff did not file a notice of dismissal.

        On November 11, 2020, Defendant filed a Motion to Dismiss for Failure to

Prosecute (Doc. 29). On November 24, 2020, Defendant filed a Supplement to the



                                         Page 3 of 9
         Case 3:19-cv-01817-WIA Document 33 Filed 06/09/21 Page 4 of 9




Motion to Dismiss (Doc. 30) and a Brief in Support (Doc. 31). On December 17,

2020, I filed an Order allowing Plaintiff to file a Brief in Opposition on or before

January 4, 2021. (Doc. 32). At this time, Plaintiff has not filed a brief in opposition.

III.   LEGAL STANDARD

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes a court to

dismiss a civil action for failure to prosecute, stating that: “If the plaintiff failed to

prosecute or to comply with these rules or a court order, a defendant may move to

dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b). Decisions regarding

dismissal of actions for failure to prosecute rest in the sound discretion of the Court

and will not be disturbed absent an abuse of that discretion. Emerson v. Thiel

College, 296 F.3d 184, 190 (3d Cir. 2002) (citations omitted). That discretion, while

broad, is governed by certain factors, common referred to as Poulis factors.

       As the United State Court of Appeals for the Third Circuit has noted:

       To determine whether the District Court abused its discretion [in
       dismissing a case for failure to prosecute], we evaluate its balancing of
       the following factors: (1) the extent of the party’s personal
       responsibility; (2) the prejudice to the adversary caused by the failure
       to meet scheduling orders and respond to discovery; (3) a history of
       dilatoriness; (4) whether the conduct of the party or the attorney was
       willful or in bad faith; (5) the effectiveness of sanctions other than
       dismissal, which entails an analysis of alternative sanctions; and (6) the
       meritoriousness of the claim or defends. Poulis v. State Farm Fire and
       Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984).

Emerson, 296 F.3d at 190.




                                          Page 4 of 9
        Case 3:19-cv-01817-WIA Document 33 Filed 06/09/21 Page 5 of 9




      In exercising this discretion, “there is no ‘magic formula’ that we apply to

determine whether a District Court has abused its discretion in dismissing for failure

to prosecute.” Lopez v. Cousins, 435 F. App’x 113, 116 (3d Cir. 2011) (quoting

Briscoe v. Klaus, 538 F.3d 252 (3d Cir. 2008)). Therefore, “[i]n balancing the Poulis

factors, [courts] do not employ a . . . ‘mechanical calculation’ to determine whether

a District Court abused its discretion in dismissing a plaintiff’s case.” Briscoe, 538

F.3d at 263 (quoting Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992)).

Consistent with this view, it is well-settled that “no single Poulis factor is

dispositive,” and that “not all of the Poulis factors need be satisfied in order to

dismiss a complaint.” Briscoe, 538 F.3d at 263 (internal citations and quotations

omitted). Moreover, recognizing the broad discretion conferred upon the District

Court in making judgments weighing these six factors, the Court of Appeals has

frequently sustained such dismissal orders where there has been a pattern of dilatory

conduct by a pro se litigant who is not amendable to any lesser sanction. See e.g.,

Emerson, 296 F.3d 184; Tillio v. Mendelsohn, 256 F. App’x 509 (3d Cir. 2007);

Reshard v. Lankenau Hospital, 256 F. App’x 506 (3d Cir. 2007); Abubuko v. Bell

National Organization, 243 F. App’x 728 (3d Cir. 2007).




                                        Page 5 of 9
        Case 3:19-cv-01817-WIA Document 33 Filed 06/09/21 Page 6 of 9




IV.   DISCUSSION

      Defendant argues that this case should be dismissed due to Plaintiff’s failure

to prosecute. In support of that position, Defendant argues:

      In this case, the Plaintiff has taken no action to advance or pursue this
      case since the withdrawal of counsel (and failed to even respond or
      acknowledge her counsel’s motion). Plaintiff has failed to appear or
      participate in status conferences or comply with the orders of the Court.
      Plaintiff has not contacted or responded to the undersigned counsel
      regarding this matter. Ultimately, Plaintiff advised Court staff that she
      did not wish to pursue this action. Plaintiff has abandoned this action
      and it should be dismissed.

(Doc. 31, p. 4). Although Defendant merely identifies, and does not apply the Poulis

factors in its Motion or Brief, I conclude that assessment of these factors weighs in

favor of dismissal.

      The first Poulis factor, the extent of Plaintiff’s personal responsibility, weighs

in favor of dismissal. Plaintiff is proceeding as a pro se litigant because her counsel

withdrew due to a “fundamental disagreement . . . concerning litigation strategy.”

(Doc. 22, ¶ 5). As a pro se litigant, Plaintiff is responsible for submitting responses

when requested (Docs. 25, 28), participating in scheduled conferences, and is

responsible for responding to Motions filed by opposing counsel if she opposes them

(Doc. 32).

      The second Poulis factor, the prejudice to Defendant caused by Plaintiff’s

failure to participate in this case, also weighs in favor of dismissal. Examples of

prejudice are “the irretrievable loss of evidence, the inevitable dimming of


                                        Page 6 of 9
         Case 3:19-cv-01817-WIA Document 33 Filed 06/09/21 Page 7 of 9




witnesses’ memories, or the excessive and possibly irremediable burdens or costs

imposed on the opposing party.” Scarborough v. Eubanks, 747 F.2d 871, 876 (3d

Cir. 1984). Prejudice for purposes of the Poulis analysis, however, does not mean

irremediable harm. Ware, 322 F.3d at 222. “[T]he burden imposed by impeding a

party’s ability to prepare effectively a full and complete trial strategy is sufficiently

prejudicial.” Id. Therefore, Plaintiff’s failure to attend telephone conferences

scheduled by the Court, failure to communicate with Defendant, and failure to

respond to Court filings (like Defendant’s Motion to Dismiss) frustrates Defendant’s

interest in timely resolution of this case.

      The third Poulis factor, history of dilatoriness, also weighs in favor of

dismissal. While “conduct that occurs one or two times is insufficient to demonstrate

a ‘history of dilatoriness,’” Briscoe, 538 F.3d at 261, “[e]xtensive or repeated delay

or delinquency constitutes a history of dilatoriness, such as consistent non-response

to interrogatories, or consistent tardiness in complying with court orders.” Adams v.

Trustees of New Jersey Brewery Employees’ Pension Trust Fund, 29 F.3d 863, 874

(3d Cir. 1994). A “party’s problematic acts must be evaluated in light of [her]

behavior over the life of the case.” Id. At 875. Plaintiff has failed to respond to

several orders (Docs. 24, 28), failed to participate in a telephone conference

scheduled by the Court, and failed to respond to Defendant’s Motion to Dismiss after




                                          Page 7 of 9
          Case 3:19-cv-01817-WIA Document 33 Filed 06/09/21 Page 8 of 9




being directed to do so (Doc. 32). This consistent non-response demonstrates a

history of dilatoriness.

      The fourth Poulis factor, whether Plaintiff’s failure to respond to Defendant’s

Motion was willful or in bad faith, weighs in favor of dismissal. There is nothing to

indicate that Plaintiff has not received the Court’s Orders. Plaintiff’s failure to

respond as ordered suggests that she no longer intends to participate in this case.

Courts have held where there is no indication that a plaintiff’s failure to participate

was from excusable neglect, “the conclusion that [their] failure is willful is

inescapable.” Palmer v. Rustin, No. 10-42, 2011 WL 5101774, at *2 (W.D. Pa. Oct.

25, 2011).

      The fifth Poulis factor, the effectiveness of other sanctions, weighs in favor

of dismissal. Dismissal is a sanction of last resort, and it is incumbent upon a court

to explore the effectiveness of lesser sanctions before ordering dismissal. Poulis, 747

F.2d at 868. However, courts have held that when confronted with a pro se litigant

who will not comply with rules or court orders, lesser sanctions may not be an

effective alternative. Briscoe, 538 F.3d at 262-63. This case presents such a situation.

Plaintiff is a pro se litigant. Several orders have been issued counseling Plaintiff on

her obligations, and Plaintiff has declined to file the responses requested by those

orders.




                                         Page 8 of 9
           Case 3:19-cv-01817-WIA Document 33 Filed 06/09/21 Page 9 of 9




       The sixth and final factor, the meritoriousness of Plaintiff’s claims, weighs

against dismissal. A claim . . . will be deemed meritorious when the allegations of

the pleadings, if established at trial, would support recovery by plaintiff . . . .” Poulis,

747 F.2d at 869-70. Plaintiff may have pleaded a plausible claim under the ADA.

See Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 306 (3d Cir. 1999) (outlining

elements of a prima facie case under the ADA). Plaintiff alleges that she is a disabled

person (recovering opiate addict), was qualified for the housekeeping position, and

was not hired due to her participation in a maintenance program.

       In considering the balance of the six Poulis factors in this case, I find that

dismissal is appropriate. Five Poulis factors weigh in favor of dismissal, while one

(the meritoriousness of Plaintiff’s claim) weighs against it. However, no matter how

much merit a claim has, to obtain relief a Plaintiff must pursue that claim. Plaintiff’s

conduct in this case of failing to participate is incompatible with maintaining this

lawsuit.

V.     CONCLUSION

       Accordingly, I find that:

       (1)     Defendant’s Motion to Dismiss (Doc. 29) is GRANTED.

       (2)     An appropriate order will issue

Date: June 9, 2021                               BY THE COURT
                                                 s/William I. Arbuckle
                                                 William I. Arbuckle
                                                 U.S. Magistrate Judge


                                           Page 9 of 9
